                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DANIEL GREEN,                                 )      CASE NO. 1: 19 CV 1617
                                              )
               Plaintiff,                     )      JUDGE CHRISTOPHER A. BOYKO
                                              )
        v.                                    )
                                              )      OPINION AND ORDER
WARDEN ERIC IVEY, et al.,                     )
                                              )
               Defendants.                    )


CHRISTOPHER A. BOYKO, J.:

                                         Background

       Pro se Plaintiff Daniel Green, an Ohio prisoner incarcerated in the Belmont

Correctional Institution, has filed a Civil Rights Complaint in this matter against Cuyahoga

County Jail (the “Jail”) Warden Eric Ivey, Sheriff Ken Mills, County Executive Armond

Budish, and the CCJ “Medical Department.” (Doc. No. 4.) He seeks damages and other

relief on the basis of conditions he alleges he experienced in the Jail when he was detained

there from June 14, 2016, to July 24, 2017.

       He alleges that when he was first brought to the Jail, he informed “Jail Staff” that he

had back pain and high blood pressure, but the “Medical Staff” denied him care. (Id. at 3-4.)

In addition, he alleges he was subjected to other “inhumane treatment.” He alleges that he

“had to sleep on the dirty floor with [a] dirty worn out mat and in a cell on Red Zone every
day for 10 months,” was denied “use of the phone, shower and medical care daily,” and that

when he was finally allowed out to use the shower, it was “dirty and filled with mold and

flies.” (Id. at 4.) He also complains that the “SRT Team broke his glasses, and that the

“Sheriff and Warden” never responded to his “complaint.” (Id.)

                                   Standard of Review

       Although federal courts are obligated to construe pro se complaints liberally, see

Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011), such principles are not without limits.

See Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011). Plaintiffs proceeding

pro se must still meet basic pleading requirements, and courts are not required to “conjure

allegations on [their] behalf.” Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001).

       The Prison Litigation Reform Act requires district courts to review any Complaint in

which a prisoner seeks redress from governmental entities, officers, or employees, and to

dismiss before service any such action that the Court determines is frivolous or malicious,

fails to state a claim on which relief can be granted, or seeks monetary relief from a defendant

immune from such relief. See 28 U.S.C. § 1915A. To survive a dismissal for failure to state

a claim under § 1915A, “a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Hill v. Lappin, 630 F.3d 468, 470-71

(6th Cir. 2010) (holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S.

662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals

under 28 U.S.C. § 1915A).

                                           Discussion

       Upon review, the Court finds that the Plaintiff's Complaint must be dismissed under


                                               -2-
§ 1915A.

       Prison conditions are subject to constitutional scrutiny under the Eighth Amendment,

but in order to make out a claim, a plaintiff must show that a prison official in question acted

with deliberate indifference to his health or safety. This requires a plaintiff to show a

culpable state of mind on the part of a prison official. See Wilson v. Seiter, U.S. 294, 294

(1991). A prisoner must show that an official “knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       The Plaintiff does not set forth allegations suggesting that any individual Defendant

named in the Complaint was personally involved in or responsible for the conditions and

treatment of which he complains. Additionally, he makes no allegations whatsoever

regarding the Defendants’ knowledge or intent with respect to the alleged conditions or his

health and safety. Accordingly, the Plaintiff’s Complaint is insufficient to support a plausible

claim that any of the individual Defendants is liable for deliberate difference under the Eighth

Amendment.

       The Plaintiff alleges that the Sheriff and Warden denied or failed to respond to a

“complaint,” but the mere “denial of administrative grievances or the failure to act” by a

supervisory prison official is insufficient to impose liability under 42 U.S.C. § 1983. Grinter

v. Knight, 532 F.3d 567, 576 (6th Cir. 2008), citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999). Furthermore, liability for constitutional rights violation cannot be imposed under

§ 1983 solely on the basis of respondeat superior. Monell v. Dep't of Soc. Servs., 436 U.S.


                                               -3-
658, 691 (1978). A local governmental entity or subdivision, such as Cuyahoga County, may

be held liable under § 1983 only where its own policy or custom causes a constitutional rights

violation. See id. at 694. The Plaintiff has not alleged any facts plausibly suggesting that an

unconstitutional policy of Cuyahoga County itself caused a violation of his constitutional

rights.

          Finally, the Jail's “Medical Department,” as the Plaintiff names as a Defendant, is not

capable of being sued for constitutional rights violations under § 1983. See, e.g, Hix v. Tenn.

Dept. of Corrs., 196 F. App'x 350, 355 (6th Cir. 2006) (state prison “medical departments are

not ‘persons' under § 1983 . . .”).

                                             Conclusion

          Accordingly, for all of the foregoing reasons, the Plaintiff’s Complaint fails to state

any plausible federal civil rights claim upon which he may be granted relief and is dismissed

pursuant to 28 U.S.C. § 1915A. In light of this dismissal, his Motion to Proceed In Forma

Pauperis (Doc. No. 1) is denied as moot. The Court further certifies, pursuant to 28 U.S.C.

§ 1915(a)(3) that an appeal from this decision could not be taken in good faith.

          IT IS SO ORDERED.



                                                   s/ Christopher A. Boyko
                                                 CHRISTOPHER A. BOYKO
                                                 United States District Judge
Dated: November 6, 2019




                                                 -4-
